Citation Nr: 1527043	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  09-16 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether new and material evidence has been submitted to warrant reopening the claim of service connection for a left knee condition.

2. Entitlement to service connection for a left knee condition, to include as secondary to a service-connected left great toe disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and M. M.





ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned at an April 2015 Travel Board hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the electronic case file.

The Veteran submitted additional medical records in May 2015. He waived his right to have the RO consider the evidence prior to a Board decision. See May Correspondence (requesting that evidence be submitted directly to the undersigned).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of the appeal should take into consideration the existence of the electronic record.

The issue of service connection for a left knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The November 2007 Board decision denied the claim of entitlement to service connection for a left knee condition; the Board notified the Veteran of its decision and the Veteran did not appeal the decision to the U. S. Court of Appeals for Veterans Claims (Court).

2. Evidence received since the November 2007 Board decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a left knee condition.


CONCLUSIONS OF LAW

1. The November 2007 Board decision denying service connection for a left knee condition is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2. New and material evidence has been received to reopen the service connection claim for a left knee condition. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Because the Veteran's service connection claim for a left knee condition has been reopened, any error related to the VCAA with respect to the reopening of this claim is harmless. See id.; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim. The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a) (2014). To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements. Id. The Court emphasized that this standard is a "low threshold" for reopening. By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim reopened, the new evidence would raise a reasonable possibility of substantiating the claim. Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).




In August 2008, the RO found that new and material evidence was not associated with the claims file and denied the Veteran's claim of service connection for a left knee condition. For the following reasons, the Board finds that reopening is warranted. See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In May 2003, the RO denied the Veteran's claim of service connection for total left knee replacement with secondary left leg longer than right. The Veteran appealed, and in November 2007, the Board denied the Veteran's claim. The Board's decision is final. See 38 U.S.C.A. § 7103 (West 2014); 38 C.F.R. § 20.1100 (2014) (stating that, with limited exception, Board decisions are final on the date stamped on their face).

The Board denied the Veteran's service connection claim for a left knee condition because there was no evidence it was related to his active military service. November 2007 Board Decision.

New evidence has been received since the November 2007 Board decision that is material to the Veteran's service claim. Specifically, during his hearing, the Veteran contended that his left knee condition is secondary to his service-connected left great toe disability. See April 2015 Hearing Transcript. This new evidence, if true, raises a reasonable possibility of substantiating the claim, as it suggests a relationship between the Veteran's left knee condition and his active service.

Therefore, new and material evidence has been submitted to reopen the claim of a left knee condition. See 38 C.F.R. § 3.156(a).


ORDER

The claim of service connection for a left knee condition is reopened; to the extent the appeal is granted.




REMAND

The issue of entitlement to service connection for a left knee condition requires further development, to include providing notice regarding how to substantiate a claim for secondary service connection and for a VA examination regarding the etiology of the left knee condition.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative VCAA compliant notice as to how to substantiate a claim for secondary service connection.

2. Request that the Veteran identify and secure any relevant private treatment records (PMRs) that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

3. Obtain outstanding VA medical records (VAMRs) from June 2015 onwards and associate them with the claims file.

4. After the passage of a reasonable amount of time or upon the Veteran's response, schedule a VA joints examination with an opinion as to whether the Veteran's left knee condition relates to military service. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review. The following considerations must govern the examination:

a. The VA examiner must opine as to whether the Veteran's current left knee condition was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service.

b. The VA examiner must opine as to whether the Veteran's current left knee condition was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by his service-connected left great toe disability.

c. The examiner is advised that the absence of medical evidence is not, by itself, sufficient to discredit the Veteran's lay statements regarding the etiology of his left knee condition. Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007). The absence of an entry in a medical record may undermine lay evidence if the missing fact would have been recorded if present (e.g., the absence of an injury in service treatment records (STRs) may suggest that the injury was not present at separation because the injury would ordinarily have been recorded in the STRs).

e. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND. The examiner's attention is called to:

July 1964 Reports of Medical Examination and History, indicating no problems with the left knee prior to service.

July 1968 Reports of Medical Examination and History, indicating no problems with the left knee upon separation from service.

December 2007 Buddy Statement from R.P., reporting that his parents told him that the Veteran suffered a left knee/foot injury in service, and that the Veteran contacted him several weeks later and told him that his knee was bruised.

March 2008 and February 2013 Buddy Statements from P.P., reporting that while he was not on the ship at the time of the accident, the Veteran talked about it often afterwards, including how the table "hit/pushed his left knee out before landing on his foot."

February 2013 Veteran's Statement, reporting that his in-service knee injury was never entered into his medical records and was dismissed as an abrasion.

September 2013 Veteran's Statement, noting medical personnel in service did not write down that he bruised his left knee during accident that injured his left great toe, and that he walks on the side of his foot.

April 2015 Hearing Transcript, contending the left knee condition is secondary to the service-connected left great toe disability.

April 2015 VAMRs, noting that a chiropractor called the Veteran and opined that "nerve problems associated with the issues in his toes have likely altered his lower extremity biomechanics which has likely exacerbated his knee and lower back issues."

April 2015 niece's statement, noting that she remembered the Veteran complaining and having issues with pain in his legs for many years.

May 2015 VAMRs, noting that primary care physician's "review of VA medical records indicate that on a more likely than not basis his chronic RIGHT toe pain has contributed to RIGHT knee pain and subsequent RIGHT knee replacement;" an addendum states that it should read "left toe" and "left knee."

5. Then, review the examination report to ensure that it adequately responds to the above directives, including providing an adequate explanation in support of the requested opinion. If the report is deficient in this regard, return the case file to the VA examiner for further review and discussion.

6. After the above development and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for a left knee condition. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


